     Case 5:17-cv-11149-JEL-EAS ECF No. 57 filed 01/28/19     PageID.840    Page 1 of 3



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

AMERICAN CIVIL LIBERTIES UNION
OF MICHIGAN,
    Plaintiff,
                                            Case No.: 5:17-cv-11149-JEL-EAS
                                           Judge Judith E. Levy
v.

U.S. DEPARTMENT OF HOMELAND
SECURITY and U.S. CUSTOMS AND
BORDER PROTECTION,
      Defendants.




         NOTICE OF WITHDRAWAL OF MOTION TO STAY CASE AND
                 OF RESTORATION OF APPROPRIATIONS

       On January 25, 2019, Defendants moved for a stay of all proceedings in the above-

captioned case commensurate with the duration of the lapse of appropriations for the

Department of Justice, the Department of Homeland Security, and U.S. Customs and

Border Protection. Later that day, after a 35-day lapse, funding was restored for the

Department of Justice, the Department of Homeland Security, and U.S. Customs and

Border Protection through February 15, 2019, and the Department of Justice has now

resumed its usual civil litigation functions. According, Defendants respectfully withdraw

their pending motion to stay.
   Case 5:17-cv-11149-JEL-EAS ECF No. 57 filed 01/28/19   PageID.841   Page 2 of 3



Dated: January 28, 2019                Respectfully submitted,

                                       JOSEPH H. HUNT
                                       Assistant Attorney General

                                       ELIZABETH J. SHAPIRO
                                       Deputy Director, Federal Programs
                                       Branch

                                       /s Ashley A. Cheung
                                        Ashley A. Cheung (NY 5405816)
                                       Trial Attorney
                                       United States Department of Justice
                                       Civil Division, Federal Programs
                                       Branch
                                       1100 L Street NW, Room 11208
                                       Washington, D.C. 20530
                                       Tel: (202) 616-8267
                                       Fax: (202) 616-8470
                                       Email: ashley.cheung@usdoj.gov

                                       Counsel for Defendants
   Case 5:17-cv-11149-JEL-EAS ECF No. 57 filed 01/28/19         PageID.842     Page 3 of 3



                             CERTIFICATE OF SERVICE

      I hereby certify that on January 28, 2019, I electronically filed a copy of the

foregoing. Notice of this filing will be sent via email to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s

CM/ECF System.

                                                   Respectfully submitted,

                                                   Attorneys for Defendants
                                                   /s Ashley A. Cheung
                                                    Ashley A. Cheung (NY 5405816)
                                                   Trial Attorney
                                                   United States Department of Justice
                                                   Civil Division, Federal Programs
                                                   Branch
                                                   1100 L Street NW, Room 11208
                                                   Washington, D.C. 20530
                                                   Tel: (202) 616-8267
                                                   Fax: (202) 616-8470
                                                   Email: ashley.cheung@usdoj.gov
